—In an action, inter alia, to recover a real estate broker’s commission, the defendant Shaarei Tikvah — The Scarsdale Conservative Congregation, appeals from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered July 21, 2000, as denied that branch of its motion which was for summary judgment dismissing the plaintiffs first cause of action insofar as asserted against it, and the plaintiff cross-appeals from the same order.
Ordered that the cross appeal is dismissed as abandoned (see, 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contentions, the Supreme Court correctly determined that issues of fact exist as to the plaintiffs entitlement to a commission, thus precluding an award of summary judgment to the appellant dismissing the first cause of action insofar as asserted against it (see, Friedland Realty v Piazza, 273 AD2d 351; Di Stefano v Rosetti-Falvey Real Estate, *384270 AD2d 631; Buck v Cimino, 243 AD2d 681; Werner v Katal Country Club, 234 AD2d 659). S. Miller, J. P., H. Miller, Schmidt and Cozier, JJ., concur.